Name: 2008/207/EC: Council Decision of 28 February 2008 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  Asia and Oceania;  international affairs
 Date Published: 2008-03-08

 8.3.2008 EN Official Journal of the European Union L 65/10 COUNCIL DECISION of 28 February 2008 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2008/207/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) The Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (2), was signed on behalf of the Community and its Member States at Brussels on 31 October 2007. (2) The Protocol should be approved, HAS DECIDED AS FOLLOWS: Sole Article The Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby approved on behalf of the Community and its Member States. The text of the Protocol is attached to this Decision (3). Done at Brussels, 28 February 2008. For the Council The President D. MATE (1) Assent of 19 February 2008 (not yet published in the Official Journal). (2) OJ L 147, 21.6.2000, p. 3. (3) OJ L 317, 5.12.2007, p. 65.